Citation Nr: 0610156	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-20 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) death 
benefits.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The appellant has alleged active duty service for her 
deceased husband during World War II from August 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision letter issued 
by the VA Regional Office (RO) in Manila, the Republic of the 
Philippines.  That decision determined that the appellant's 
deceased spouse did not have the required military service to 
support eligibility for VA death benefits for the appellant.

In June 2003, the appellant requested a hearing by 
videoconference before a Veterans Law Judge.  A hearing was 
scheduled for March 2006; however, the appellant did not 
appear for the hearing.  She has not provided any explanation 
for her failure to appear nor has she requested another 
hearing.  As such, the request for a hearing is considered 
withdrawn.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
appellant, and has obtained all relevant evidence necessary 
for the equitable disposition of the appellant's  appeal. 

2.  The appellant has provided no valid documentation 
verifying that her spouse had qualifying military service.




CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for VA death benefits. 38 U.S.C.A. §§ 101, 107 (West 2002); 
38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable statutes and regulations, the term "veteran" 
means a person who served in the active military, naval, or 
air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. §§ 101(2), 
101(24) (West 2002); 38 C.F.R. § 3.1(d) (2005).

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States.  
38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. § 3.40(c) (2005).  
Service as a guerrilla is also included if the individual 
served under a commissioned officer of the United States 
Army, Navy, or Marine Corps, or under a commissioned officer 
of the Commonwealth Army recognized by and cooperating with 
the United States forces.  Guerrilla service is established 
if a service department certifies that the individual had 
recognized guerrilla service, or unrecognized guerrilla 
service under a recognized commissioned officer if the 
individual was a former member of the United States Armed 
Forces or the Commonwealth Army.  38 C.F.R. § 3.40(d).

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge.  In the case of members of the 
Commonwealth Army, the date of release will be no later than 
June 30, 1946.  38 C.F.R. § 3.41(a) (2005).  The active 
service in the guerrilla forces will be the period certified 
by the service department. 38 C.F.R. § 3.41(d) (2005).

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214 (Certificate of Release or 
Discharge from Active Duty) or an original Certificate of 
Discharge, without verification from the service department.  
The VA may accept such a submission if the evidence consists 
of a document issued by the service department, the document 
contains the needed information, and the VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the claimant do 
not meet these requirements, the VA will request verification 
of service from the service department.  38 C.F.R. § 3.203 
(2005).  

In this case, pursuant to the appellant's claim for death 
benefits, the RO contacted the United States Army for 
verification of the appellant's spouse's claimed service 
dates, from August 1943 to May 1946.  In September 2003, the 
service department certified that the appellant's deceased 
spouse had "no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces."  This was a 
recertification of a prior certification made originally in 
July 1978.

As verification of her claim for veteran status for her 
deceased spouse, the appellant has submitted a document 
entitled Affidavit for Philippine Army Personnel.  However, 
under the provisions of 38 C.F.R. § 3.203, the only valid 
evidence of service are documents issued by a United States 
service department.  A determination by the service 
department to this effect is binding on VA.  See generally 
Spencer v West, 13 Vet. App. 376 (2000).  Moreover, the 
appellant has provided no further evidence that would warrant 
a request for re-certification from the service department.  
See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  

The Board finds, therefore, that the appellant's spouse had 
no qualifying service in the United States Armed Forces, and 
that he was not a "veteran" for VA benefits purposes under 
the laws administered by VA.  As the law and not the evidence 
of record is dispositive in this case, the claim must be 
denied because of the lack of legal entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  

The Board notes that the notice provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) appear to apply in this 
case.  38 U.S.C.A. § 5100 et seq. (West 2002), Pelea v. 
Nicholson, 19 Vet. App. 296 (2005).  VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  In what can be considered a fourth element of the 
requisite notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim." 38 C.F.R. § 3.159(b)(1) (2005); see 
38 U.S.C.A. § 5103A(g) (West 2002).  The appellant was fully 
notified of the evidence needed to show valid service in a 
June 2003 statement of the case (SOC) including the fact that 
proof of military service may be shown by a valid service 
document submitted by the appellant without verification from 
the service department, and that Philippine Army documents 
were not adequate for purposes of showing qualifying service.  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a supplemental statement of the case in September 
2005, and prior to transfer and certification of the 
appellant's case to the Board, and as described above the 
content of the notice complied or substantially complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not constitute prejudicial error, as the 
notification requirements of the VCAA have been satisfied and 
the veteran has been provided a meaningful opportunity to 
participate in development of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120-21 (2005), rev'd, No. 05-
7157 (Fed. Cir. April 5, 2006).  Further, because this 
decision results in a denial of the claim for basic 
eligibility as a veteran, any failure to provide notice as 
to the "downstream" issues of service connection, rating, 
and effective date is harmless error.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

VCAA also redefines the obligations of VA with respect to 
the duty to assist claimants in the development of their 
claims.  However, the VCAA recognizes certain circumstances 
where VA will refrain from or discontinue providing 
assistance.  Circumstances in which VA will refrain from or 
discontinue providing assistance in obtaining evidence 
include, but are not limited to the claimant's ineligibility 
for the benefit sought because of lack of qualifying service, 
lack of veteran status, or other lack of legal eligibility.  
38 C.F.R § 3.159 (d).  See also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  DelaCruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  In this case, because of the lack of 
veteran status, the Board finds that the duty to assist 
provisions of VCAA do not apply.


ORDER

The appellant has not met the basic eligibility requirements 
for VA death benefits, and the appeal is denied.


____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


